Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1 and 7
Regarding claims 1 and 7, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Reference to Claims 2-6 and 8-26
Claims 2-6 and 8-26 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 8, 10-22, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,223,052 to Yamamoto in view of the applicant provided prior art US Patent Publication 2017/0023540 to Heidecker.
In Reference to Claims 1-6, 8, 10-19 
Yamamoto discloses a screw compressor comprising a compressor housing having two rotor screws mounted axially parallel therein (As showed in Fig. 1), which mesh with each other in a compression space, can be driven by means of a drive and are synchronized with each other in their rotational movement, wherein the rotor screws each have a single-part or multi-part base body with two end faces and a profiled surface extending therebetween and shaft ends projecting beyond the end faces (Combined Fig. 1); wherein: at least the profiled surface is formed in a multilayer manner, comprising a first, inner layer and a second, (as Showed in Fig. 2) outer layer, 
Yamamoto discloses the screw rotor covered by two plastic layers.
Heidecker teaches a multiple layer coating for a wearing resistant surface, wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein particles or pores supporting a running-in process are embedded in the second, outer layer and the thermoplastic synthetic material defines a matrix for receiving the particles or for forming the pores, respectively. (Col. 6, Lin e28-58, the anti-wear material formed by multiple layers, the top layer formed by a first thermoplastic with lubricant particle and a second layer (base layer) with pure thermoplastic).
thermoplastic synthetic material for forming the first, inner layer and the second, outer layer is a semi-crystalline high-performance thermoplastic synthetic material (Col. 11, Line 41-50)

the thermoplastic synthetic material for forming the first, inner layer and the second, outer layer comprises polyetheretherketone (PEEK) or consists at least substantially of polyetheretherketone (PEEK) (Col. 7, Line 40-60)
the first, inner layer is formed without particles or pores supporting a running-in process, but at least substantially homogeneously (Col. 6, Line 45-50, pure polymer coating)
the particles of the second, outer layer supporting a running-in operation comprise abrasive and/or lubricating particles. (Col. 6, Line 5-10)
the particles comprise microspheres comprising aluminum oxide (A1203), silicon dioxide (SiO2) or of thermoplastic synthetic material. (Col. 13, Line 55-60)
the particles of the second, outer layer, which support a running-in process, have a Shore hardness higher than that of the matrix defined by the thermoplastic synthetic material. (Particles can be MoS2 the hardness can be as high as 8.9GPa)
the particles of the second, outer layer, which support a running-in process, have a Shore hardness lower than that of the matrix defined by the thermoplastic synthetic material. (the particles can be PTFE which is softer than base material PEEK)
the first, inner layer is bonded to the second, outer layer by melting (Col. 15, Line 60-64)
the first, inner layer forms a substantially homogeneous coating and thus a corrosion protection layer. (Col. 6, Line 45-50, Pure polymer coating)
the second, outer layer defines a running-in layer which in the running-in process removes itself in regions and/or plastically deforms itself in regions, and thus adapts itself to the concrete operating conditions (Col. 11, Line 40-50, the layer with particles is applied by melting)

said particles comprise: aluminum oxide (A1203), silicon carbide (SiC), silicon dioxide (SiO2), and/or glass, in particular borosilicate glass. (Col. 13, Line 55-60)
layer thickness of the first, inner layer is 5 um to 50 um before running-in (Col. 15, 50-60)
the layer thickness of the second, outer layer is 10 pm to 120 pm before running-in. (Col. 15, 50-60)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Yamamoto.  Doing so, would result is the multiple layers of coating of Heidecker being applied to the screw surface of Yamamoto.  Both inventions of Heidecker and Yamamoto deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1, Lines 15-20)
In Reference to Claim 20
Yamamoto discloses the base body of the rotor screw is formed from steel and/or cast iron (Col. 7, Line 35-40)
In Reference to Claim 21
Yamamoto discloses at least portions of the shaft ends are uncoated,-with a thermoplastic synthetic material. (As showed in Fig. 1 &2, and 9, the coated portion is applied to rotor section only)
In Reference to Claim 22
Yamamoto discloses sections of said shaft ends are coated with the first, inner layer of thermoplastic synthetic material. (As showed in Fig. 10)
In Reference to Claim 25
Yamamoto discloses the screw compressor is an oil-free compressor in particular dry screw compressor (Col. 8, Line 20)
In Reference to Claim 26

Yamamoto does not teach thermoplastic material.
Heidecker teaches wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein the particles or pores supporting a running-in process are embedded in the second, outer layer, and the thermoplastic synthetic material defines a matrix for receiving the particles or for forming the pores (Col. 6, Lin e28-58, the anti-wear material formed by multiple layers, the top layer formed by a first thermoplastic with lubricant particle and a second layer (base layer) with pure thermoplastic).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Yamamoto.  Doing so, would result is the multiple layers of coating of Heidecker being applied to the screw surface of Yamamoto.  Both inventions of Heidecker and Yamamoto deal with metal contacting and Heidecker teaches a method of improving anti-wearing (Col. 1, Lines 15-20)

In Reference to Claims 27-29
Yamamoto discloses a method for applying a multilayer coating to a metallic surface to be coated of a rotor screw or a compression space of a screw compressor, comprising: pretreating the metallic surface (Fig. 2, 1/2) to be coated, In re: Foerster et al. Application No: 16/610,291 Page 7applying a first, inner layer (Fig. 2, 4) 
Yamamotot does not teach the material detail of the first and the second layers.
Heidecker teaches the method of applying multiple layers to contacting surfaces, the multiple layers 

the first, inner layer and/or the second, outer layer are applied as a wet paint or as a powder paint. (Col. 15, Line 15-35, the layer can be applied by spraying)
the first, inner layer and the second, outer layer are baked in such a way that the thermoplastic synthetic material melts. (Col. 15, 15-35)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Yamamoto.  Doing so, would result is the multiple layers of coating of Heidecker being applied to the screw surface of Yamamoto.  Both inventions of Heidecker and Yamamoto deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1, Lines 15-20)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Heidecker as applied to claim 1 above, and further in view of US Patent 5,011,389 to Timuska.
In Reference to Claim 23
Yamamoto discloses the screw compressor comprising two coated screw rotors.
Yamamoto does not teach two layers of thermalplastic coating.
Heidecker teaches apply multiple layers of thermalplastic coating to a wearing contacting surfaces, the multiple layers comprising a first, inner layer and a second, outer layer, wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein 
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Yamamoto.  Doing so, would result is the multiple layers of coating of Heidecker being applied to the screw surface of Yamamoto.  Both inventions of Heidecker and Yamamoto deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1, Lines 15-20)
The combination of Yamamoto and Heidecker as applied to Claim 1 does not teach both end of rotor is coated.
Timuska teaches the same coating applied to the end surfaces of the rotor (Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of the combination of Yamamoto and Heidecker as applied to Claim 1 to incorporate teachings from Timuska.  Doing so, would result in the same coating material being applied to both end surfaces of the rotor, the Timuska teaches a method of providing an even end surface of the rotor to provide a seal between the rotor and casing. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Heidecker as applied to claim 1 above, and further in view of US Patent 4,947,135 to Braus.
In Reference to Claim 9
Yamamoto teaches the screw with the first and the second layers.
The combination of Yamamoto and Heidecker as applied to Claim 1 teaches the two layers with thermoplastic materials.  But the combination does not teach borosilicate material.
Braus teaches borosilicate being added to coating of  sliding surface.
.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Heidecker as applied to claim 27 above, and further in view of US Patent Publication 2011/0076480 to Skoog et al.
In Reference to Claim 30
Yamamoto discloses the screw compressor comprising costed screw rotors.
The combination of Yamamoto and Heidecker as applied to Claim 27 does not teach pretreatment method.
Skoog teaches a pretreatment method including etching (Paragraph 30)
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combination of Yamamoto and Heidecker as applied to Claim 27.  Doing so, would result in the base material being pretreated with etching before a coating layer is applied, so the coating layer can be secured to the substrate material.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Heidecker as applied to claim 1 above, and further in view of US Patent 6,506,037 to Bush et al (Bush).
In Reference to Claim 24
Yamamoto discloses the screw compressor comprises the coated screws.
The combination of Yamamoto and Heidecker as applied to Claim 1 teaches the screws are coated with two thermoplastic layers with particles on the top layer. But not teach the coating on the casing.

It would have been obvious to one with ordinary skill in the art at the time of the invention to integrate teaching of Bush in to the combination of Yamamoto and Heidecker as applied to Claim 1.  Doing so, would result in the inner wall of the screw compressor casing being coated as well as the screw rotor since Bush teaches the coated layer on the inner wall of the casing can reduce leakage and oil sealing requirements while relaxing manufacturing tolerances.  
Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see Page 9, filed 1/4/2022, with respect to the rejection(s) of claim(s) 1 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heidecker.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/2/22